Name: 77/451/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  economic policy;  agricultural structures and production;  agricultural policy
 Date Published: 1977-07-15

 Avis juridique important|31977D045177/451/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French and Dutch texts are authentic) Official Journal L 175 , 15/07/1977 P. 0033 - 0033COMMISSION DECISION of 27 June 1977 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French and Dutch texts are authentic) (77/451/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC of 25 October 1976 (2), and in particular Article 18 (3) thereof, Whereas on 28 February 1977 the Government of Belgium forwarded, pursuant to Article 17 (4) thereof, the following provisions: - The Royal Decree of 4 October 1976 on the granting of subsidies for the keeping of management accounts and the cooperation of agents, agricultural and horticultural associations and recognized institutions in the promotion of rational methods of management of agricultural and horticultural enterprises, - The Royal Decree of 2 February 1977 amending the Royal Decree of 4 October 1976 on the granting of subsidies for the keeping of management accounts and the cooperation of agents, agricultural and horticultural associations and recognized institutions in the promotion of rational methods of management of agricultural and horticultural enterprises; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the compatibility of the objectives notified with the said Directive and taking into account the objectives of this Directive and the need for a proper connection between the various measures, the existing provisions for the implementation in Belgium of the reform of agricultural structures pursuant to Directive 72/159/EEC, which form the subject of Commission Decisions 75/6/EEC of 27 November 1974 (3), 75/433/EEC of 8 July 1975 (4), 76/676/EEC of 20 July 1976 (5) and 76/960/EEC of 7 December 1976 (6), continue in the light of the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the requirements and objectives of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC forwarded by the Government of Belgium on 16 July 1974 continue, in the light of the provisions specified in the preamble, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 June 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 2, 4.1.1975, p. 30. (4)OJ No L 192, 24.7.1975, p. 30. (5)OJ No L 231, 21.8.1976, p. 9. (6)OJ No L 364, 31.12.1976, p. 57.